Name: Council Regulation (EEC) No 984/79 of 14 May 1979 temporarily and partially suspending the autonomous Common Customs Tariff duties on certain types of fish
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 5 . 79 Official Journal of the European Communities No L 123/5 COUNCIL REGULATION (EEC) No 984/79 of 14 May 1979 temporarily and partially suspending the autonomous Common Customs Tariff duties on certain types of fish concerned should be suspended from 1 July to 31 December 1979 at the level of 9 % , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ('), Whereas the amount of the types of fish specified in this Regulation landed by the Community fishery fleet is currently inadequate to meet the needs of the processing industry of the Community ; Whereas, in view of such supply difficulties, the auto ­ nomous Common Customs Tariff duties on the fish HAS ADOPTED THIS REGULATION : Article 1 From 1 July to 31 December 1979 , the autonomous Common Customs Tariff duties on the products listed in the Annex hereto shall be suspended at the level of 9 % . Article 2 This Regulation shall enter into force on 1 July 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 May 1979 . For the Council The President R. MONORY (') Opinion delivered on 11 May 1979 (not yet published in the Official Journal). No L 123/6 Official Journal of the European Communities 19 . 5 . 79 ANNEX CCT heading No Description ex 03.01 B I h ) ex 03.01 B I k) ex 03.01 B I q) ex 03.01 B II a) and B II b) 1 ex 03.01 B II a) and B II b) 3 ex 03.01 B II a ) and B II b) 7 Cod (Gadus morrhua or Gadus callarias), fresh , chilled or frozen , whole , headless or in pieces, intended for processing (a) (b) Haddock, fresh, chilled or frozen , whole , headless or in pieces , intended for processing (a) (b) Hake (Merluccius spp .) fresh, chilled or frozen , whole , headless or in pieces , intended for processing (a) (b) Fillets of cod (Gadus morrhua or Gadus callarias), fresh, chilled or frozen , intended for processing (a) (b) Fillets of haddock, fresh , chilled or frozen , intended for processing (a) (b) Fillets of hake (Merluccius spp .), fresh , chilled or frozen, intended for processing (a) (b) (a) The duty suspension shall apply to fish intended to undergo any treatment unless they are intended to undergo exclusively one or more of the following treatments :  cleaning, gutting, simple cutting,  sorting,  labelling ,  simple packing,  icing,  freezing,  deep freezing ,  thawing,  retailing ,  catering . The duty suspension shall apply only to fish intended for human consumption . (b) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions .